Citation Nr: 1024039	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  04-23 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cause of the 
Veteran's death under 38 U.S.C.A. § 1310.  

2.  Entitlement to service connection for esophageal cancer, 
for accrued benefits purposes.

3.  Entitlement to accrued benefits arising out of a February 
2008 rating decision's grant of an earlier effective date for 
a 100 percent rating for loss of use of both extremities 
based on clear and unmistakable error in a June 1995 rating 
decision.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
the cause of the Veteran's death.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from April 1956 to May 1959.  
He died in November 2001, and appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied entitlement to 
service connection for the cause of the Veteran's death under 
38 U.S.C.A. § 1310; denied entitlement to Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318; and denied 
entitlement to accrued benefits.  

In June 2006, the Board remanded appellant's claim for 
service connection for the cause of the Veteran's death under 
38 U.S.C.A. § 1310 for additional development and deferred 
adjudication of the issue of entitlement to Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318.  The claim 
for accrued benefits was also remanded for the issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

In February 2008, the RO granted entitlement to Dependency 
and Indemnity Compensation under 38 U.S.C.A. § 1318.  The RO 
also issued a Statement of the Case on the accrued benefits 
claim on November 6, 2008.

On September 25, 2008, the Board dismissed the appellant's 
claim for service connection for the cause of the Veteran's 
death under 38 U.S.C.A. § 1310.  This decision was vacated in 
a decision issued simultaneously with another remand in 
January 2009.

Much of the action requested in the January 2009 remand has 
now been completed.  However, since the Board finds that 
further development is warranted with respect to the claim 
for service connection for the cause of the Veteran's death 
under 38 U.S.C.A. § 1310, this and the inextricably 
intertwined accrued benefits claim for service connection for 
esophageal cancer will be the subject of further remand.  

While the Board recognizes that the appellant provided 
additional evidence and argument in June 2009 that was not 
initially considered by the RO, further action to obtain a 
waiver or remand with respect to the issue of entitlement to 
an earlier effective date for a 100 percent rating for loss 
of use of the lower extremities based on clear and 
unmistakable error in a February 1995 rating decision for 
accrued benefits purposes is not necessary.  That is, such 
evidence and argument is not found to be pertinent as to this 
claim.  

The record further reflects that while the appellant 
expressed disagreement with the denial of entitlement to 
compensation under 38 U.S.C.A. § 1151 for the cause of the 
Veteran's death in a May 2009 rating decision, she was not 
provided a statement of the case as to this issue.  
Consequently, the Board is required to remand this claim for 
the issuance of an appropriate statement of the case. 

Thus, the issues of entitlement to service connection for the 
cause of the Veteran's death under 38 U.S.C.A. § 1310; 
entitlement to accrued benefits for service connection for 
esophageal cancer; and entitlement to compensation under 
38 U.S.C.A. § 1151 for the cause of the Veteran's death are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A claim for an earlier effective date for a 100 percent 
rating for loss of use of both extremities based on clear and 
unmistakable error in a June 1995 rating decision was not 
pending at the time of the Veteran's death.  


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date for 
a 100 percent rating for loss of use of both extremities 
based on clear and unmistakable error in a June 1995 rating 
decision for accrued benefits purposes have not been met.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, VCAA notice is not required because the issue 
presented is solely one of statutory interpretation, the 
claim is barred as a matter of law, and/or involves a claim 
that cannot be substantiated as a matter of law.  See Smith 
v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal 
statute provides for payment of interest on past-due 
benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).

Following the Veteran's death in November 2001, in February 
2008 the RO granted entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318.  In making this 
determination, the RO found that the evidence of record 
established entitlement to an earlier effective date for a 
100 percent rating for loss of use of both extremities based 
on clear and unmistakable error in a June 1995 rating 
decision.  See 38 C.F.R. § 3.22(b)(1).  

A claim for entitlement to an earlier effective date for the 
100 percent rating based on clear and unmistakable error was 
not pending at the time the Veteran passed away in November 
2001.  Currently and at the time of the Veteran's death, a 
claim for VA benefits pending on the date of death means a 
claim filed with VA that had not been finally adjudicated by 
VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5) 
(2009); Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1996).  
A consequence of the derivative nature of a surviving 
claimant's claim for entitlement to a Veteran's accrued 
benefits is that, without the Veteran having a claim pending 
at time of death, the surviving claimant has no claim upon 
which to base his or her own application.  Jones v. West, 
supra.

Accordingly, since the record does not reflect that the 
Veteran had a pending claim for entitlement to an earlier 
effective date for a 100 percent rating for loss of use of 
both extremities based on clear and unmistakable error in a 
June 1995 rating decision at the time of his death, the Board 
finds that appellant's claim for such benefits for accrued 
benefits purposes must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for an earlier effective date for a 100 percent 
rating for loss of use of both extremities based on clear and 
unmistakable error in a June 1995 rating decision, for 
accrued benefits purposes, is dismissed.


REMAND

With respect to appellant's claim for service connection for 
the cause of the Veteran's death under 38 U.S.C.A. § 1310 and 
her accrued benefits claim for service connection for 
esophageal cancer, the record reflects that she submitted 
additional pertinent evidence and argument without waiver of 
the RO's initial consideration of this evidence.  
Consequently, the Board finds that remand is therefore 
appropriate pursuant to 38 C.F.R. § 20.1304(c) (2009).  

In addition, further development is needed.  More 
specifically, the appellant has referenced a VA endoscopic 
report from February 1995 that reportedly contained an 
impression of possible malignancy.  As this endoscopic report 
is a VA treatment record that appellant asserts was generated 
by the VA medical center in Miami, Florida, the Board finds 
that an additional effort should be made to obtain this 
report.  In short, it does not appear that the Veteran's 
complete treatment records from the Miami VAMC have been 
obtained, and this should be accomplished on remand.

Finally, in a  May 2009 rating decision the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the Veteran's death.  A timely notice of 
disagreement was received in May 2010.  On remand, the 
appellant should be provided a statement of the case as to 
this issue.  See Manlincon v. West, 12, Vet.App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete treatment records 
from the VA medical center in Miami, 
Florida, dated from 1988 to the time of 
his death in November 2001, to include 
any VA endoscopic report dated in 
February 1995.  

If the RO/AMC determines that these 
records are not available, it must 
notify the appellant of this fact, and 
provide an explanation of the efforts 
VA made to obtain the requested 
records, a description of any further 
action VA will take regarding the 
claims, including, but not limited to, 
notice that VA will decide the claims 
based on the evidence of record unless 
claimant submits the record VA is 
unable to obtain, and notice that the 
appellant is ultimately responsible for 
providing the evidence.  See 38 C.F.R. 
§ 3.159(e).

2.  Issue a Statement of the Case with 
respect to the claim of entitlement to 
compensation under 38 C.F.R. § 1151 for 
the cause of the Veteran's death.  See 
Manlincon v. West, 12, Vet.App. 238 
(1999).  The appellant and her 
representative should be advised of the 
need to file a substantive appeal 
following the issuance of the statement 
of the case if the appellant wishes to 
complete an appeal.

3.  Readjudicate the claims of 
entitlement to service connection for 
the cause of the Veteran's death under 
38 U.S.C.A. § 1310 and entitlement to 
service connection for esophageal 
cancer for accrued benefits purposes.  
If any determination remains adverse to 
the appellant, she and her 
representative should be provided a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


